        Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SOVEREIGN PEAK VENTURES, LLC,

              Plaintiff,
                                                        CIVIL ACTION FILE
       v.
                                                        NO. ____________________
SENGLED USA, INC.,

              Defendant.                                Jury Trial Demanded



                COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff Sovereign Peak Ventures, LLC (“SPV” or “Plaintiff”), by and

through the undersigned counsel, hereby brings this action and makes the

following allegations of patent infringement relating to U.S. Patent Nos. 6,577,073

(“the ’073 patent”) and 7,204,607 (“the ’607 patent”), (collectively “the Asserted

Patents”) against Defendant Sengled USA, Inc. (“Sengled”) and alleges as follows

upon actual knowledge with respect to itself and its own acts, and upon

information and belief as to all other matters.

                           NATURE OF THE ACTION

      1.     This is an action for patent infringement. SPV alleges that Sengled has

infringed and/or is infringing the Asserted Patents, copies of which are attached as
        Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 2 of 12




Exhibits A-B.

      2.     SPV alleges that Sengled directly infringes and/or has infringed the

Asserted Patents by making, using, offering for sale, selling, and/or importing

various models of LED bulbs. SPV seeks damages and other relief for Sengled’s

infringement of the Asserted Patents.

                                   THE PARTIES

      3.     Plaintiff SPV is a Texas limited liability company with its principal

place of business in Plano, Texas.

      4.     Upon information and belief, Sengled is a Georgia corporation with

its principal place of business in Alpharetta, Georgia.

                          JURISDICTION AND VENUE

      5.     This Court has exclusive subject matter jurisdiction over this case

pursuant to 28 U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises

under the Patent Laws of the United States, 35 U.S.C. § 1 et seq., including,

without limitation, 35 U.S.C. §§ 271, 281, 284, and 285.

      6.     This Court has personal jurisdiction over Defendant on the grounds

that Defendant has its principal office in this State, is incorporated in this State and

commits infringing acts in this State.




                                           2
          Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 3 of 12




      7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) on the

grounds that Defendant has committed acts of infringement and has a regular and

established place of business in this Judicial District.

              COUNT I – INFINGEMENT OF THE ’073 PATENT

      8.      Plaintiff realleges and incorporates by reference the allegations of

paragraphs 1-7 set forth above, as if set forth verbatim herein.

      9.      SPV owns by assignment the entire right, title and interest in the ’073

patent.

      10.     The ’073 patent was issued by the United States Patent and

Trademark Office on June 10, 2003 and is titled “LED Lamp.” A true and correct

copy of the ’073 patent is attached as Exhibit A.

      11.     Upon information and belief, Sengled has directly infringed at least

claim 1 of the ’073 patent by making, using, testing, selling, offering for sale

and/or importing in the United States without authority devices such as the Sengled

Smart LED Multicolor A19 Bulb (collectively “the Accused Infringing Devices”)

in an exemplary manner as described below.

      12.     The Accused Infringing Devices are LED lamps.




                                           3
         Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 4 of 12




       13.     The Accused Infringing Devices have a blue LED for producing an emission

wavelength falling within a blue wavelength range. Exemplary blue LEDs, which are covered in

a yellow phosphor, are shown circled in red in the figures below.




                                                4
        Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 5 of 12




      14.   The Accused Infringing Devices have a red LED for producing an
emission at a wavelength falling within a red wavelength range.




      15.   The Accused Infringing Devices have a phosphor that has been

photoexcited by the blue LED to exhibit a luminescence having an emission

spectrum in an intermediate wavelength range between the blue and red

wavelength ranges.




                                        5
          Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 6 of 12




      16.     Sengled has thus infringed at least claim 1 of the ’073 patent by

making, using, testing, selling, offering for sale and/or importing the Accused

Infringing Devices.

      17.     Sengled’s acts of direct infringement have caused damage to SPV,

and SPV is entitled to recover damages sustained as a result of Sengled’s wrongful

acts in an amount subject to proof at trial.

              COUNT II – INFINGEMENT OF THE ’607 PATENT

      18.     Plaintiff realleges and incorporates by reference the allegations of

paragraphs 1-7 set forth above, as if set forth verbatim herein.

      19.     SPV owns by assignment the entire right, title and interest in the ’607

patent.



                                           6
        Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 7 of 12




      20.    The ’607 patent was issued by the United States Patent and

Trademark Office on April 17, 2007 and is titled “LED Lamp.” A true and correct

copy of the ’607 patent is attached as Exhibit B.

      21.    Upon information and belief, Sengled has directly infringed at least

claim 9 of the ’607 patent by making, using, testing, selling, offering for sale

and/or importing in the United States without authority devices such as the Sengled

Smart LED Multicolor A19 Bulb (collectively the “Accused Infringing Devices”)

in an exemplary manner as described below.

      22.    The Accused Infringing Devices are Light emitting diodes (LEDs).




                                          7
        Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 8 of 12




      23.   The Accused Infringing Devices contain a substrate, a cluster of

LEDs, which are arranged two-dimensionally on the substrate and an

interconnection circuit which is electrically connected to the LEDs.




                                         8
        Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 9 of 12




      24.    The Accused Infringing Devices contain LEDs where a first group of

LEDs, which are located around the outer periphery of the cluster, and a second

group of LEDs, which are located elsewhere in the cluster (e.g., toward the center).




      25.    The Accused Infringing Devices contain an interconnection circuit

wherein the interconnection circuit has an interconnection structure for separately

supplying drive currents to at least one of the LEDs in the first group and to at least

one of the LEDs in the second group separately from each other. One or more of

the LEDs in the outer periphery can be operated independently of one or more

LEDs located toward the center.




                                          9
       Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 10 of 12




      26.    The emission of the LEDs from the first group in the Accused

Infringing Devices has a lower color temperature than that of the LEDs in the

second group.




      27.    Sengled has thus infringed at least claim 9 of the ’607 patent by

making, using, testing, selling, offering for sale and/or importing the Accused

Infringing Devices.


                                         10
        Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 11 of 12




      28.    Sengled’s acts of direct infringement have caused damage to SPV,

and SPV is entitled to recover damages sustained as a result of Sengled’s wrongful

acts in an amount subject to proof at trial.

                                  JURY DEMAND

      29.    Plaintiff hereby demands a trial by jury of all issues so triable

pursuant to Fed. R. Civ. P. 38.

                              PRAYER FOR RELIEF

      Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

      A.     An adjudication that one or more claims of the ’073 patent and/or the

             ’607 patent have been infringed, either literally and/or under the

             doctrine of equivalents, by Defendant;

      B.     An accounting and an award to Plaintiff of damages adequate to

             compensate Plaintiff for the Defendant’s acts of infringement,

             together with pre-judgment and post-judgment interest and costs

             pursuant to 35 U.S.C. § 284;

      C.     That this Court declare this to be an exceptional case and award

             Plaintiff its reasonable attorneys’ fees and expenses in accordance

             with 35 U.S.C. § 285; and



                                          11
 Case 1:19-cv-01466-TWT Document 1 Filed 04/01/19 Page 12 of 12




D.    Any further relief that this Court deems just and proper.

This 1st day of April, 2019.

                                       /s/Daniel A. Kent
                                       Daniel A. Kent
                                         dankent@kentrisley.com
                                         Tel: (404) 585-4214
                                         Fax: (404) 829-2412
                                       Stephen R. Risley
                                         steverisley@kentrisley.com
                                         Tel: (404) 585-2101
                                         Fax: (404) 389-9402
                                       KENT & RISLEY LLC
                                       5755 N Point Pkwy Ste 57
                                       Alpharetta, GA 30022

                                       Marc Belloli
                                       (pro hac vice application to be filed)
                                        mbelloli@feinday.com
                                        Tel: (650) 618-4362
                                       M. Elizabeth Day
                                       (pro hac vice application to be filed)
                                        eday@feinday.com
                                        Tel: (650) 618-4363
                                       FEINBERG DAY ALBERTI LIM &
                                       BELLOLI LLP
                                       1600 El Camino Real, Suite 280
                                       Menlo Park, CA 94025

                                       Attorneys for Plaintiff




                                  12
